Order entered April 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01106-CV

                        NICHOLAS PETROLEUM, INC., Appellant

                                              V.

                  MID-CONTINENT CASUALTY COMPANY, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-02336

                                          ORDER
        We GRANT appellant’s April 3, 2014 unopposed motion for an extension of time to file

a reply brief. We ORDER the reply brief tendered to this Court on April 3, 2014 filed as of that

date.


                                                     /s/   ADA BROWN
                                                           JUSTICE